Name: Decision of the EEA Joint Committee No 90/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: beverages and sugar;  foodstuff;  European construction;  marketing
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(09)Decision of the EEA Joint Committee No 90/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0063 - 0063DECISION OF THE EEA JOINT COMMITTEENo 90/98of 25 September 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 101/97 of 15 December 1997(1);Whereas Commission Regulation (EC) No 2523/97 of 16 December 1997 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 2 (Commission Regulation 1014/90) of Chapter XXVII of Annex II to the Agreement: "- 397 L 2523: Commission Regulation (EC) No 2523/97 of 16 December 1997 (OJ L 346, 17.12.1997, p. 46)."Article 2The texts of Regulation (EC) No 2523/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 193, 9.7.1998, p. 61.(2) OJ L 346, 17.12.1997, p. 46.